DETAILED ACTION
Response to Amendment
The amendment filed 04/26/2022 has been entered.
Claim 11 is new.
Claim 8 is cancelled. 
Claims 1-6, and 9-10 are amended.
Claims 1-7, and 9-11 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercep (US 20180314921 A1).
Regarding claim 1, Mercep [Figs 1-9; Abstract; 0042-0044; 0086-0093; 0105-0118] discloses receiving ultrasonic data generated by the ultrasonic sensor[#601 in Fig 6; 0004, 0026, 0086] with a control device of the vehicle[0021];
generating classification data that contain features to be classified based on only the ultrasonic sensor[0044 and 0087 discloses single sensor modality or sensor type being used to generate and event meaning the system can operate on either fusion or a single mode] data using an evaluation unit of the control device[#602, #603 in Fig 6; 0044, 0049, 0050, 0087-0089], the classification data including echo data and/or position data[0026-0027];
entering the classification data and/or the ultrasonic sensor data into a classifier unit of the control device[Abstract; #604, #605, #606 in Fig 6, 9; 0042-0044; 0086-0093, 0105-0118]; 
assigning the classification data and/or the ultrasonic sensor data to at least one object  class to generate object information using the classifier unit, the at least one object class corresponding to the recognized object; [Abstract; #604, #605, #606 in Fig 6, 9; 0042-0044; 0086-0093, 0105-0118]
and outputting object information from the control device[#606 in Fig 6; 0093].  
Regarding claim 2, Mercep discloses wherein: the echo data is based on echoes of transmitted ultrasonic signals, and the position data is based on reflection sites at which the echoes of transmitted ultrasonic signals were reflected. [0022-0027-Data obtained by ultrasonic sensors is basically echos relating to position based on reflection of transmitted signals].  
Regarding claim 3, Mercep discloses the echo data is further based on a transit distance, an intensity,  and/or a plausibility of the echoes of transmitted ultrasonic signals[0022-0027; 0046, 0087-0088];
the position data is based on coordinates of the reflection sites calculated by trilateration, multilateration and/or a plausibility of the reflection sites.[Fig 2A; 0022-0027; 0046, 0087-0088].  
Regarding claim 4, Mercep discloses receiving  further ultrasonic sensor data[0044 and 0087 discloses single sensor modality] that are generated by the ultrasonic sensor[0055, 0066, 0083, 0093];
and evaluating the further ultrasonic sensor data[0044 and 0087 discloses single sensor modality] together with the object information.[0055, 0066, 0083, 0093].  
Regarding claim 5, Mercep discloses generating repeatedly the classification data at defined time intervals, recording a temporal progress of the classification data, entering the temporal progress of the classification data into the classifier unit[Figs 5-7, 0031, 0037, 0041-0044, 0086, 0094-0096];
and/or receiving repeatedly the ultrasonic sensor data at the defined time intervals, recording a temporal progress of the ultrasonic sensor data, and entering the temporal progress of the ultrasonic sensor data into the classifier unit.[Figs 5-7, 0031, 0037, 0041-0044, 0086, 0094-0096].  
Regarding claim 6, Mercep discloses wherein the at least one object class includes pedestrians, objects that can be driven over, objects that cannot be driven over, and a road condition.[ Abstract; 0040, 0048, 0058, 0059, 0069, 0070, 0078, 0086].  
Regarding claim 7, Mercep discloses controlling the vehicle and/or at least a component of the vehicle based on the object information. [0021]  
Regarding claim 9, Mercep discloses wherein a computer program which, when executed on the control device, carries out the method. [Fig 11, 12; 0021, 0125, 0126, 0135, 0136].  
Regarding claim 10, Mercep discloses wherein the computer program is stored on a non-transitory machine- readable storage medium. [Fig 11, 12; 0125, 0126, 0135, 0136].  
Regarding claim 11, Mercep discloses receiving passive ultrasonic signals with the ultrasonic sensor, the passive ultrasonic signals do not originate from the ultrasonic sensor[0086 has the system getting data from sources external to the vehicle as well as 0030, 0040]; 
and generating the ultrasonic sensor data with the ultrasonic sensor based on the received passive ultrasonic signals[0086 has the system getting data from sources external to the vehicle as well as 0030, 0040].  

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. As stated above in the rejection of claim 1, Mercep does in fact disclose the use of only one type of sensor in 0044 and 0087 as an alternative to sensor fusion. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use only one type of sensor instead of fusing the various types of sensor data as an alternative embodiment to sensor fusion, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645